Turney, J.,
delivered the following dissenting opinion.
Elizabeth Keener was the owner of the land in ■suit. In 1823 she married Joseph Eraneis. Two ■daughters were born of the marriage.
In 1826 Joseph Francis, the husband, sold the land to Francis J. Carter, gave his bond for title, but ■never executed a deed- Carter took possession of the land and held it to his death in 1831 or 1832, when his three sons, George, "William and Crockett, took possession and held it, after partitien, until it was sold under chancery proceedings in 1868, and purchased by Stokely & Susong, who have held it ever since.
Francis and his wife separated about the year 1828, she going to Missouri, he remaining in Tennessee. In five or six years after the separation they were respectively married to other persons. Mrs. Francis died in 1857, Francis in 1869.
The daughters with their husbands institute this action of ejectment to recover the land, claiming through their mother.
Several questions are presented in argument.
In the view I take of the case, its true solution is, by the marriage the husband acquired an estate of freehold in the land of his wife in her right, and was jointly seized with her. His sale did not divest the *314wife of her right. The entry by the purchasers, claiming under the title bond of the husband was a disseize of the joint estate of husband and wife, and being continued for seven years, forever barred them from receiving the joint estate; yet this bar operating upon the right of the wife could only effect her interest in the joint estate, the death of the husband would have restored to her the sole right to the land unembarrassed by the acts the husband. She dying before the husband, all her rights in or to the estate descended to her heirs at law, but burdened by his right to courtesy which vested in him immediately upon the death of the wife.
The possession of the purchaser from the husband,, and those claiming under them, was merely permissive as against husband and wife until ripened into a pos-sessory right against their joint estate by the statute of limitations. Upon the death of the wife the new estate of tenant by courtesy vested in the husband,, and gave to him the sole power over the possession. This tenancy by courtesy and the remainder interest of the children of Mrs. Francis constituted one estate in law, but until the termination of the particular estate-the remaindermen had no cause of -action in their own right to sue for and recover the land. It is not insisted that any statute of limitations intervenes from the death of the father to the commencement of the suit.
If the parties had lived together until 1869, and then the husband had died first, it could not be seriously insisted that the wife would not have been in *315time with her action commenced on the day this suit was commenced, nor will it be contended that she had a sole right of action before the death of the husband.
If the parties had lived together until their respective deaths as they actually occured, it will not be pretented the children would have had a right of action in their sole right before the death of the father, he being tenant by courtesy.
Can these rules be changed by the immoral conduct of the parents?
The gross immoral or even felonious conduct of persons does not ordinarily deprive them of the rights of property.
The circuit judge did right in my opinion in declining to charge that after a separation of five or six years, and the second marriages of the parties, the jury might presume a divorce of the first marrige.
The rule is, that when husband and wife have been separated for a period of seven years, and one has not heard from the other in that time, and knows not of his or her whereabouts, such persons may lawfully marry, but this is so because the law under such circumstances presumes the death of the former husband or wife.
I can see no reason for a modification of the rule in this case, where the parties knew of the whereabouts of each other, and when if a divorce was had it could be readily shown by the records of the courts, of the one State or other.
Nothing could be more subversive of public policy *316and good morals than the setting of precedents for presumptions, with no basis for such presumptions save the grossest immorality of married persons claiming and occupying respectable relations in life.
The same reasoning disposes of the proposition that “the parties by their conduct abandoned their marital rights.”
Upon the principles announced in this opinion, other-questions presented in argument upon the charge of the circuit judge could not change the result upon another trial. The merits have been reached, and the judgment I think should be affirmed.